Name: 2011/188/EC: Council Decision of 27 July 2009 on the conclusion by the European Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  cooperation policy
 Date Published: 2011-03-26

 26.3.2011 EN Official Journal of the European Union L 80/19 COUNCIL DECISION of 27 July 2009 on the conclusion by the European Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, on trade and trade-related matters (2011/188/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) Pending the entry into force of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Turkmenistan, of the other part, signed in Brussels on 25 May 1998, it is necessary to approve on behalf of the European Community, the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, signed in Brussels on 10 November 1999. (2) Article 31 of that Interim Agreement on trade and trade-related matters should be amended in order to take into account the new official languages of the Community since the signature of the Agreement, through the Exchange of Letters between the European Community and Turkmenistan amending the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, as regards the authentic language versions, HAS DECIDED AS FOLLOWS: Article 1 The Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, together with its Annexes, the Protocol and the declarations, and the Exchange of Letters between the European Community and Turkmenistan amending the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, as regards the authentic language versions, which amends Article 31 of that Interim Agreement on trade and trade-related matters, are hereby approved on behalf of the European Community. These texts are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the persons empowered to sign the Exchange of Letters on behalf of the European Community. Article 3 The President of the Council shall give the notification provided for in Article 32 of the Interim Agreement on behalf of the European Community. Article 4 This Decision shall take effect on the date of its adoption. Done at Brussels, 27 July 2009. For the Council The President C. BILDT